Citation Nr: 1628527	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in December 2013, when the issues on appeal were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES) in September 2003.  An April 2004 response indicated the status of his service treatment records was unknown.  In September 2004, the AOJ made a formal finding regarding the unavailability of the Veteran's service treatment records.  Yet, in a March 2007 statement, the Veteran indicated he had been informed his service treatment records had been obtained and associated with his claims file, but the record does not include his service treatment records.  

VA has a duty to make as many requests as necessary to obtain service treatment records unless it concludes that they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  In light of the Veteran's more recent statement regarding the availability of his service treatment records, the Board finds it prudent to renew efforts to obtain his service treatment records.  If the service treatment records are confirmed to be unavailable, the Veteran should again be informed he can submit records from "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Further, VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence the Veteran may have a current left hand disability.  He has reported fracturing his left hand during a softball game while stationed at Fort Carson, Colorado during service.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as an injured hand.  See Washington, 19 Vet. App. at 368.  Thus, a VA opinion is necessary to make an informed decision on the Veteran's claim of entitlement to service connection for a left hand disability.

Accordingly, the case is REMANDED for the following action:

1.  Renew efforts to obtain the Veteran's service treatment records.  If his service treatment records are confirmed to be unavailable, document the unavailability in the claims file and inform the Veteran that he can submit records from alternative sources in place of his missing service treatment records.

2.  Schedule the Veteran for an examination to determine whether he has a current left hand disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service.

The Veteran is competent to report his symptoms and history, to include left hand injury during a softball game in service, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  If service treatment records are obtained that show elevated blood pressure readings in service, schedule the Veteran for an examination to determine whether his current hypertension is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service or whether hypertension onset within one year of separation from service.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

